Citation Nr: 1102496	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 
percent for diffuse osteopenia, status post L2-L3 fusion.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979, and 
from March 1987 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for diffuse osteopenia, status post L2-L3 fusion, and 
assigned an initial 20 percent disability evaluation.  A timely 
appeal was noted with respect to the assigned rating.  

In August 2009, the Veteran testified during a hearing at the RO 
before the undersigned without representation and indicated that 
he did not wish to be represented.  A copy of the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his August 2009 Board hearing, the Veteran contended that 
the symptomatology associated with his service-connected diffuse 
osteopenia worsened since he was last examined by VA in October 
2008.  Specifically, the Veteran alleged neurological 
manifestations including erectile dysfunction and dragging of his 
left leg.  He reported recent below the waist numbness that he 
believed was associated with back pain.  VA is obliged to afford 
a Veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  

During his hearing testimony, the Veteran also stated that he 
received treatment for his service-connected disability from his 
primary care physician, Dr. Elaine Arnold, at the Troop Clinic at 
Fort Indiantown Gap (TRICARE) in Lebanon County, and at the 
Hershey Pain Management Center.  He indicated that an 
electromyography (EMG) was performed in January 2008 and a 
magnetic resonance image (MRI) was performed in December 2008.  
However, there is no indication that the RO attempted to gather 
these records.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these records 
are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all records regarding the 
Veteran's treatment by Dr. Elaine Arnold at 
the Troop Clinic at Fort Indiantown Gap 
(TRICARE) and at the Hershey Pain Management 
Center (to specifically include reports of an 
EMG and MRI performed during 2008).  If such 
records are unavailable, negative responses 
should be obtained and the Veteran and his 
representative so notified in writing.  

2.  Thereafter, schedule the Veteran for VA 
orthopedic and neurological examinations 
performed by appropriate medical specialists 
to determine the current severity and all 
manifestations of his service-connected 
diffuse osteopenia, status post L2-L3 fusion.  
The claims folder should be made available to 
the examiner(s) for review and all necessary 
testing should be conducted.  All indicated 
studies and diagnostic testing, including 
range of motion testing, should be performed.  

The examiner(s) should identify all 
current neurological symptoms associated 
with the Veteran's diffuse osteopenia, 
status post L2-L3 fusion.  The examiner(s) 
should specify the nerves involved, note 
whether there is associated atrophy, or 
weakness, and express an opinion as to the 
severity of the disability for each nerve 
involved.  

The examiner(s) are particularly requested 
to comment on any findings of erectile 
dysfunction and/or left leg dragging 
associated with the Veteran's service-
connected diffuse osteopenia, status post 
L2-L3 fusion.

If no neurological symtoms are found, that 
should be so stated. 

The examiner(s) should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the spine 
is ankylosed.  

If ankylosed, the examiner(s) should 
report whether the spine is held in 
flexion or extension with any of the 
following:  difficulty walking because of 
a limited line of vision, breathing 
limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due to 
nerve stretching.

The examiner(s) should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period  
of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12- month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but  less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  

A rationale should be provided for all 
opinions rendered.

3.  Then, review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran (and his representative, if any) 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


